EXHIBIT 10.2

LOGO [g34012logo.jpg]

August 2, 2007

Mr. Jean-Yves Dexmier

[Address]

Re:  Offer of Employment

Dear Jean-Yves:

We are extremely pleased to offer you this opportunity to join Openwave Systems
Inc. (“Openwave”) in the position of Advisor on August 2, 2007, and on August 3,
2007 as Chief Financial Officer (CFO). You shall report to Robert Vrij, Chief
Executive Office and you will be based in Openwave’s Redwood City location. The
following terms and conditions shall apply to your anticipated employment with
Openwave.

1. Commencement of Employment with Company.

Your employment will commence on August 2, 2007, or on the first available date
following you providing to Company proof of your eligibility to work in the
United States. Please note that if we do not receive proof of your eligibility
to work in the United States, your employment with the Company will not commence
and will be terminated.

2. Base Compensation.

Your annual base salary will be USD $300,000. You will be paid semi-monthly on
the 15th and the last working day of each month.

3. Incentive Compensation

You will be eligible for the following incentive compensation:

You shall be eligible for a quarterly incentive cash award from the Company
under the Company’s Corporate Incentive Plan (“CIP”), based upon a target for
each quarterly period which shall be 100% of your base salary actually earned
for the three month performance period (i.e., $75,000) based upon your initial
base salary). This amount will be pro-rated for your initial quarterly period.
Under the terms of the CIP, your actual annual incentive cash award may be
below, at, or above target (up to a maximum of 150% of your target, as pro-rated
if applicable) and shall be determined based upon the Company’s achievement
level against selected financial and performance objectives. The terms of the
CIP, including the financial and performance objectives for the Company, shall
be established for each performance period by the Compensation Committee in
consultation with the Board of Directors of the Company.

For Q1 and Q2 of FY2008, provided you are continuously employed from the
Effective Date until the date on which you are entitled to receive the payment,
your target bonus will be guaranteed at the target level stated above. The bonus
will be paid no later than 30 days following the end of each performance period.

4. Equity Awards.

Subject to the approval of the Stock Award Committee or the Compensation
Committee of the Board of Directors, you will be granted an option to purchase
500,000 shares of Company common stock (the “Option”). The Option shall have an
exercise price equal to the fair market value of the Company



--------------------------------------------------------------------------------

common stock on the date of grant (which shall be determined in the discretion
of the Stock Award Committee or the Compensation Committee). The vesting
commencement date shall be your employment commencement date. The shares will
vest over four years with a one year cliff, meaning that one fourth of your
shares will vest on the first anniversary of your vesting commencement date and
the remaining shares will vest monthly thereafter on a ratable basis. Vesting
will, of course, depend on your continued employment with Openwave. Any Option
granted shall be subject to the terms of the Company’s policies and standard
form of agreements.

5. Insurance Plans.

You are also eligible to participate in our comprehensive employee benefit
programs. You understand and agree that the Company reserves the right to
unilaterally revise the terms of the employee benefit programs.

6. At Will Employment.

You should be aware that your employment with Company is for no specified period
and constitutes “at will” employment. As a result, you, and/or the Company, each
have the right to terminate the employment relationship at any time for any
reason, with or without cause. This is the full and complete agreement between
you and the Company regarding this term. Although your job duties, title,
compensation and/or benefits, as well as the Company’s personnel policies and
procedures, may change from time to time, the “at will” nature of your
employment may only be changed in a written amendment to this Agreement signed
by you and an applicable officer of the Company.

7. Severance.

If your employment is involuntarily terminated by the Company other than for
Cause as defined in Addendum E, you shall transfer to a role of Advisor to the
Chief Executive Officer on a part-time basis for a period of 12 months. During
this time, you will remain on Openwave payroll and will receive your regular
base salary plus your quarterly target CIP payouts. Following the 12 month
period, the Company agrees to subsidize your COBRA coverage for a period of 12
months. With the exception of benefits described in a Change of Control
Agreement, the benefits described here are in lieu of any other severance
benefits, including any benefits under the Company’s Executive Severance Benefit
Policy. This paragraph and your participation in this Severance Benefit does not
change or alter the at will nature of your employment relationship with the
Company.

8. Change of Control/Indemnification Agreements.

Subject to the approval of the Board of Directors of Openwave, you will enter
into the Company’s standard Change of Control Agreement for executives, a form
of which is attached as Addendum F. You shall also enter into the Company’s
standard Indemnification Agreement, a form of which is attached as Addendum G.

9. Components of Agreement.

Incorporated into this Agreement by reference are the following addendums
(“Addendums”) and their attachments, each of which is a component of the
Agreement.

Addendum A - Employment Requirements

Addendum B - Confidential Information and Inventions Assignment Agreement

Addendum C - Insider Trading Policy

Addendum D - Company Code of Conduct

Addendum E - Definition of Cause

Addendum F - Change of Control Agreement

Addendum G - Indemnification Agreement



--------------------------------------------------------------------------------

Your acceptance of this Agreement represents a unique opportunity for both you
and Company to grow and to succeed. We thank you for the commitment you have
made to our common vision and look forward to working with you.

Sincerely,

Robert Vrij

I accept the offer of employment and terms stated in this Offer Letter and the
accompanying Addendums and attachments.

 

Accepted:   

 

     Date:   

 

  

[Jean-Yves Dexmier]

       



--------------------------------------------------------------------------------

Addendum E

DEFINITION OF CAUSE

“Cause” means (i) failure by the Employee to devote sufficient time and effort
to the performance of his or her duties; (ii) failure by the Employee to perform
one or more duties to the satisfaction of the Company after notice and an
opportunity to cure such failure, (iii) repeated unexplained or unjustified
absences from the Company; (iv) a material and willful violation of any federal
or state law which if made public would injure the business or reputation of the
Company; (v) refusal or willful failure to act in accordance with any specific
lawful direction or order of the Company or stated written policy of the
Company; (vi) commission of any act of fraud with respect to the Company; or
(vii) conviction of a felony or a crime involving moral turpitude causing
material harm to the standing and reputation of the Company, in each case as
reasonably determined by the Company or the Board of Directors of the Company
(the “Board”) for the Employee’s then current position.